Corrected NOA

►	This action is made to correct an issue with the claim numbering. Original Claim 24  was dependent upon Claim 33.  A claim cannot depend on a latter recited claim. This issue is corrected by the following Examiner’s Amendment.


Examiner’s  Amendment

►	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner requests that the applicant carefully review the examiner’s amendment to insure that the claims read as desired.


Cancel Claims 1-2, 4-15, 17-19, 21-27, 29-33

Add new Claims 34-62

34. (New) A composition, comprising:
a plurality of oligonucleotide-associated antibodies each comprising an antibody
associated with an antibody specific oligonucleotide, wherein
the antibody specific oligonucleotide comprises a binding site for a target
sequence, a unique identifier sequence for the antibody that it is associated
therewith, and a universal primer sequence, wherein the binding site for a target
sequence is at the 3’ region of the antibody specific oligonucleotide;
the antibody is capable of specifically binding to at least one of a plurality
of protein targets; and
at least 3 of the plurality of oligonucleotide-associated antibodies
comprise different antibodies; and
a plurality of oligonucleotide probes, wherein each of the plurality of
oligonucleotide probes comprises a target sequence and a molecular label sequence,
wherein the molecular label sequence is from a diverse set of unique molecular label
sequences, and wherein the target sequence comprises a poly(dT) region.
35. (New) The composition of claim 34, wherein the unique identifier
sequence is located between the binding site for a target sequence and the universal primer
sequence.

36. (New) The composition of claim 34, wherein the unique identifier sequence is
25 to 45 nucleotides in length.

37. (New) The composition of claim 34, wherein at least 10 of the plurality of
oligonucleotide-associated antibodies comprise different antibodies.

38. (New ) The composition of claim 34, wherein at least 10 of the plurality of
oligonucleotide-associated antibodies comprise different unique identifier sequences.

39. (New) The composition of claim 34, wherein the oligonucleotide is associated
with the antibody through a linker.

40. (New) The composition of claim 34, wherein the oligonucleotide is reversibly
associated with the antibody.

41. (New) The composition of claim 34, wherein the antibody specific
oligonucleotide is associated with the antibody through a chemical group selected from the group consisting of a UV photocleavable group, a streptavidin, a biotin, an amine, and a combination thereof.

42. (New) The composition of claim 34, wherein the antibody specific oligonucleotide comprises a molecular label sequence, a poly(A) sequence, or a combination thereof.

43. (New) The composition of claim 42, wherein the antibody specific
oligonucleotides of at least 10 of the plurality of oligonucleotide-associated antibodies each
comprises a different molecular label sequence.

44.(New) The composition of claim 34, wherein the antibody specific oligonucleotide comprises a molecular label sequence, a cell label sequence, an amplification adaptor, a sequencing adaptor, a random multimer sequence, or a combination thereof.
45. (New) The composition of claim 34, further comprising one or more second antibodies which are not associated with an oligonucleotide.

46. (New) The composition of claim 45, wherein one or more of the antibodies
associated with an oligonucleotide in the plurality of oligonucleotide-associated antibodies are
the same as one or more of the second antibodies.

47. (New) The composition of claim 34, wherein the plurality of protein targets comprises 10 to 400 different protein targets.

48. (New) The composition of claim 34, wherein the binding site for a target
sequence comprises a poly(A) sequence.

49. (New) The composition of claim 34, wherein the protein target is a cell-surface
protein, an intracellular protein, a cell marker, a B-cell receptor, a T-cell receptor, an antibody, a
major histocompatibility complex, a tumor antigen, a receptor, or any combination thereof.

50. (New) The composition of claim 34, wherein the universal primer
sequence comprises a sequence of a sequencing primer of a high-throughput sequencing platform.

51. (New) The composition of claim 34, wherein the antibody is a human antibody
or a mouse antibody.

52. (New) The composition of claim 34, wherein the antibody is an antibody capable of specifically binding to a protein target selected from the group consisting of CD21,
HLA-DR, CD8, CD34, ADAM10, CD156c, ANO6, ATP1B2, ATP1B3, BSG, CD147, CD109,
CD230, CD29, CD298, ATP1B3, CD44, CD45, CD47, CD51, CD59, CD63, CD97, CD98,
SLC3A2, CLDND1, HLA-ABC, ICAM1, ITFG3, MPZL1, NA K ATPase alphal, ATP1A1,
NPTN, PMCA ATPase, ATP2B1, SLC1A5, SLC29A1, SLC2A1, and SLC44A2.

53. (New) The composition of claim 34, wherein the antibody specific oligonucleotide comprises a phosphorothioate backbone modification.

54. (New) A kit, comprising:
a first oligonucleotide-associated antibody comprising a first antibody associated
with an antibody specific oligonucleotide, wherein
the antibody specific oligonucleotide associated with the first antibody
comprises a binding site for a target sequence, a unique identifier sequence for the
first antibody, and a universal primer sequence, wherein the binding site for a
target sequence is at the 3’ region of the antibody specific oligonucleotide; and
the first antibody is capable of specifically binding to a first protein target;
and
a plurality of oligonucleotide probes, wherein each of the plurality of
oligonucleotide probes comprises a target sequence and a molecular label sequence,
wherein the molecular label sequence is from a diverse set of unique molecular label
sequences, and wherein the target sequence comprises a poly(dT) region.

55. (New) The kit of claim 54, further comprising:
instructions for using the first oligonucleotide-associated antibody with one or
more additional oligonucleotide-associated antibodies each comprising an antibody
associated with an antibody specific oligonucleotide, wherein
the antibody specific oligonucleotide in each of the one or more additional
oligonucleotide-associated antibodies comprises a binding site for a target
sequence, a unique identifier sequence for the antibody that it is associated
therewith, and a universal primer sequence; and
the antibody in each of the one or more additional oligonucleotide-
associated antibodies is capable of specifically binding to a protein target.


56. (New) The kit of claim 55, wherein the instructions for
using the first oligonucleotide-associated antibody with one or more additional oligonucleotide-
associated antibodies comprises instructions for using the first oligonucleotide-associated
antibody with a second oligonucleotide-associated antibody, wherein the second oligonucleotide-associated antibody comprises a second antibody associated with an antibody specific oligonucleotide, wherein
the antibody specific oligonucleotide associated with the second antibody
comprises a binding site for a target sequence, a unique identifier sequence for the second
antibody, and a universal primer sequence; and
the second antibody is capable of specifically binding to a second protein target.

57. (New) The kit of claim 56, wherein the first protein target and the second 
protein target are different.

58. (New) The kit of claim 56, wherein the binding site for a target sequence in 
the antibody specific oligonucleotide associated with the second antibody is the same as the
binding site for a target sequence in the antibody specific oligonucleotide associated with the
first antibody.

59. (New) The kit of claim 55, wherein the antibody in each of
the one or more additional oligonucleotide-associated antibodies is capable of specifically
binding to a different protein target.

60. (New) The kit of claim 54, wherein the antibody specific
oligonucleotide associated with the first antibody comprises a molecular label sequence, 
a poly(A) sequence. or a combination thereof.

61. (New) The kit of claim 54, wherein the first protein target is a cell-surface
protein, an intracellular protein, a cell marker, a B-cell receptor, a T-cell receptor, an antibody, a
major histocompatibility complex, a tumor antigen, a receptor, or any combination thereof.

62. (New) The kit of claim 54, wherein the antibody specific
oligonucleotide comprises a phosphorothioate backbone modification.

REASON(S) FOR ALLOWANCE

►	Claim(s) 34-62 is/are deemed to be allowable for the reason(s) of record. The Claims have now been renumbered as Claims 1-29 in the same order as presented above.  

CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov